BROCK, Chief Judge.
The foregoing statement of facts reveals evidence which required submitting the case to the jury. Defendant’s motions for nonsuit were properly overruled, and his first assignment of error is likewise overruled.
*206During the trial there was testimony that the mobile home in question was rented to Victoria Graham. She looked'out of the front door, ..saw the officers approaching, and ran towards the rear of the trailer. She was seen peering out of the bathroom window as the commode started to flush. She was later observed coming out of the bedroom.
After instructing the jury upon its duty to recall and deliberate upon all of the evidence, its duty to determine the credibility of the evidence, and its duty to determine the weight to be accorded to the evidence, his honor instructed as follows:
“Now, Ladies and Gentlemen, we are trying the case entitled State versus Frank Roland Smith. It is not for you to speculate on facts of some other case, such as the case of State versus Victoria Graham. The fact of the matter is, the case against Victoria Graham was on the calendar for trial and was continued this morning. You will not speculate on the evidence in some other case; you will be guided by the evidence in this case.”
By his second assignment of error defendant argues that the above quoted instruction was error prejudicial to him. He argues that the instruction constituted an expression of opinion by the trial judge that defendant was the possessor of the heroin and that is the reason Victoria Graham was not being tried.
Although it is not clear from the record before us, it seems reasonable to surmise that the instruction was prompted by argument of defense counsel to the jury. While we fail to see the necessity for the instruction, we conclude that it does not constitute an expression of opinion upon the evidence in the case or an expression of opinion that defendant is guilty. Considered as a whole, the charge of the court was fair to the defendant in all respects. This assignment of error is overruled.
No error.
Judges Britt and Morris concur.